Carter, J.,
dissenting.
This is the second appearance of this case in this court. On the first appeal, the action of the district court in entering a judgment for defendant notwithstanding the verdict was reversed on the authority of Winterson v. Pantel Realty Co., 135 Neb. 472, 282 N. W. 393. I am in accord with the view that the trial court should have granted a new trial instead of a judgment for defendant notwithstanding the verdict.
After the case was remanded, the motion for a new trial was called up for hearing. The trial judge, after having ruled that defendant was entitled to judgment notwithstanding the verdict, overruled the motion for a new trial. It is quite apparent that reason must exist for entering orders so inconsistent.
It appears by the opinion filed in the former appeal that this court not only determined that a' judgment notwithstanding the verdict was not an available remedy, but it contained language indicating that the motion for a new trial, not yet passed on by the trial court, ought also to have been overruled. The particular language which undoubtedly misled the trial court is: “The pleadings of plaintiff and defendant formed issues of fact which the Constitution requires be submitted to a jury for determination.” Wolfinger v. Shaw, 136 Neb. 604, 287 N. W. 63. It is axiomatic, of course, that this court cannot properly rule on a motion for a new trial before it has been presented to the trial court. As a result of these unfortunate circumstances, the defendant has been deprived of the retrial of the case which the *240trial court evidently would have granted except for his misinterpretation of the former opinion.
To me the evidence does not warrant a recovery because of the contributory negligence of the plaintiff. His testimony that he did not know the lines were energized does not appear at all convincing in view of his subsequent evidence that he attempted their removal because of the danger to the public. His story of his contact with these highly energized lines without suffering burns or other external evidences of injury, plus his failure to make complaint for several days afterwards, ought to arouse the credulity of an experienced court. It is evident that no emergency existed at the time, as the plaintiff himself says that his attempt to remove the pole and wires was an impulsive one not based on any immediate danger to any one. The evidence shows that he knew the wires and pole were down and that the defendant Shaw had been notified. Traffic had gone around the obstruction as was evidenced by tracks on the highway. With this knowledge and without any imminent danger to the public having manifested itself, plaintiff negligently placed himself in a dangerous position. He ought not be permitted to profit by his own negligence and recover for risks which he assumed.
Under the circumstances of this case, a new trial ought, at least, be granted.
Paine, J., concurs in the dissent.